Citation Nr: 1732443	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-41 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability prior to May 21, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to special monthly compensation (SMC) for loss of use of one hand prior to May 21, 2015.

3.  Entitlement to an initial compensable rating for status post chest wall contusion prior to August 31, 2011, and in excess of 10 percent thereafter.

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1994 to November 1994 and had additional service with the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California, which established a noncompensable rating for status post chest wall contusion and a 10 percent rating for the left wrist disability.  The Veteran appealed these initial ratings. 

During the course of the appeal, in an October 2011 Supplemental Statement of the Case (SSOC), the RO increased the rating of the Veteran's status post chest wall contusion to 10 percent effective August 31, 2011.  As the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal). 

Similarly, while the Veteran was granted a 70-percent disability rating for his left wrist disorder effective May 21, 2015, this rating does not span the whole appeal period, and therefore the claim is still on appeal.  AB, id. 

Finally, the Board has determined that the claim for SMC prior to May 21, 2015, is part and parcel of the claim for an increase for the Veteran's wrist disability, and hence is part of the current appeal.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

In October 2014, the Veteran provided testimony before a Veterans Law Judge (VLJ). A copy of the transcript has been associated with the claims file.  In a June 2017 letter, the Veteran was informed that the VLJ who conducted his hearing was no long at the Board and that he may choose either to appear at a second hearing or for the Board to proceed with a decision on his claims.  The letter set forth that a failure to respond within 30 days would result in the Board proceeding with a decision.  The Veteran did not respond to this letter.

These claims were previously before the Board in December 2014 and February 2016, at which times they were remanded for additional development.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for a chest wall contusion and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 21, 2015, at worst, the Veteran had dorsiflexion in the left wrist to 5 degrees and palmar flexion to 10 degrees, with no ankylosis.  

2.  From May 21, 2015, the Veteran is in receipt of the maximum rating available for his wrist disorder, based on loss of use of his major hand, equal to amputation. 

3.  Prior to May 21, 2015, the Veteran did not have loss of use of his left hand to warrant special monthly compensation. 





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to May 21, 2015, for the Veteran's left wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5107A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2016).

2.  The criteria for a rating in excess of 70 percent from May 21, 2015 for the Veteran's left wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5107A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5125 (2016).

3.  The criteria for SMC based on loss of use of the left hand are not met prior to May 21, 2015.  38 U.S.C.A. §§ 1114 (k), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(2), 4.63, 4.71a, Diagnostic Code 5125, Note 1 (2016).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that the duty to assist requirements have been fulfilled. His VA records, Social Security Administration records, and private treatment records have been associated with the claims file.  

Additionally, the Veteran was afforded adequate VA examinations in November 2009, August 2011, and May 2015. 

The Veteran testified at a Board hearing in October 2014.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. The VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Veteran was also informed that the VLJ who conducted that hearing was no longer before the Board.  The Veteran was provided with the opportunity to have a new hearing before a different VLJ.  The Veteran did not indicate that he desired a new hearing.  

Finally, the Board finds that the AOJ has complied with the December 2014 and February 2016 Board remand directives.  Although the February 2016 remand directed the AOJ to obtain a VA opinion regarding the timing of his left wrist symptoms, the Veteran appeared at an examination but did not allow the examiner to examine his left wrist and hand.  Therefore, the Board finds there is substantial compliance with the Board remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45.

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). 

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

The Veteran was afforded a VA examination in November 2009.  He reported constant left wrist pain since service.  There was weakness and stiffness associated with the pain, but the Veteran denied swelling, heat, warmth, redness, instability, and locking.  The Veteran's pain occurs daily without episodes of flare-up.  An examination of his wrist showed no erythema, warmth, swelling, or tenderness.  The Veteran was "quite guarded with a grimacing expression on his face when performing range of motion of the wrist.  Dorsiflexion was 0 to 25 degrees, palmar flexion was 0 to 20 degrees, ulnar deviation was 0 to 35 degrees, and radial deviation was 0 to 10 degrees.  The Veteran reported pain at the ends of all ranges.  There was no evidence of increased pain, weakness, fatigability, lack of endurance or additional limitation of function with repetitive range of motion.  There was also no evidence of muscle atrophy affecting the forearm or hand muscles and sensation was intact to light touch.  

A December 2009 rating decision granted service connection for status post left wrist strain and granted a 10 percent rating, effective July 30, 2008, the date of claim.  The Veteran contended that the severity of his wrist disorder and the resulting functional loss warranted a higher rating.

The Veteran underwent a VA DBQ Wrist Conditions Examination in September 2011.  The examiner noted a diagnosis of arthrofibrosis of the left wrist.  The date of diagnosis was noted as "9/01/2011."  The Veteran reported that he has occasional swelling and constant pain in his wrist.  He reported limited motion, instability, and weakness.  He stated that he has considerable difficulties with activities of daily living (ADL)s, such as dressing and showering due to his wrist disorder.  He also has difficulty with exercise, typing, and writing.  In the prior year, he reported missing approximately 30 days of work due to his wrist pain.  

Range of motion testing showed palmar flexion to 30 degrees, with objective evidence of painful motion at 5 degrees and dorsiflexion to 5 degrees with objective evidence of painful motion at 5 degrees.  He was able to perform repetitive use testing with no additional limitations.  His functional loss was a result of less movement than normal, weakened movement, incoordination, pain on movement, and swelling.  Muscle strength testing showed 3/5 for flexion and extension.  No ankylosis was noted.  The examiner concluded that due to "the arthrofibrosis, the [Veteran] could not be a generator mechanic which was his chosen military bild (sp).  The [Veteran] would have difficulty with turning wrenches and lifting objects and equipment." 

Private treatment records from April 2012 show the Veteran was noted to have no active problems and good exercise habits.  A review of symptoms showed the Veteran denied muscle aches and instead reported that he had no physical disability and that his activities of daily living were normal.  A physical examination showed overall findings of his musculoskeletal system were normal.  

The Veteran appeared at a Board hearing in October 2014.  He testified that his left arm is "almost like a stump." He stated that he can barely move his fingers and that although he was left-handed, he now performs most tasks with his right hand.  He was able to use his left arm as a support but it was "not really functional."  

The Veteran underwent a VA examination in May 2015.  The examiner noted diagnoses of chronic left wrist sprain and arthrofibrosis of the left wrist with complex regional pain syndrome.  The Veteran reported swelling, stiffness, and cold weather intolerance.  He had limitation of motion and loss of grip.  The Veteran also reported pain in the joint, distal radius, and thumb.  He experienced flare-ups, during which he must cease activity and rest.  The examiner found that the Veteran "essentially has no use of the left wrist and hand and uses the left wrist and hand as a placing object."  

Range of motion testing showed palmar flexion to 10 degrees, dorsiflexion to 10 degrees, and ulnar and radial deviation to 5 degrees.  There was no evidence of pain on weight bearing but there was diffuse pain and tenderness throughout the entire wrist itself with inability to move the wrist.  There was no evidence of crepitus but the Veteran was not able to perform repetitive use testing due to pain.  The examination was not conducted during a flare-up but the examiner found the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  Muscle strength testing was 3/5 with no atrophy.  The examiner also found that there was no functional impairment such that no effective functions remain other than that which we would equally well served by an amputation with prosthesis.  The examiner opined as follows:

I had seen this [Veteran] in 2011 in Sept and made the diagno[sis of] fibrosis of t[he] wrist.  This arthrofibrosis was the result of t[he] injury that he sustained while on reserve duty in the late 1990's[.]  I am unch[an]ged in that opinion today and add that he has a complex regional pain syndrome involving the left wrist and hand.  He essentially has no useful function of the hand and wrist due to pain[.]  His muscle strength is 3/5 due to this and he misses op[p]osition b[y] mor[e] than 5 cm and the MPC by 3 c[]m.  Treatment at this point is futile and no MRI or EMG testing is indicated as these will be normal and will only elicit more of a pain response from the [Veteran.]  [H]e has good elbow and forearm function and there is no neck impairment other than the cervical strain[.]  Why he developed this syndrome after such a minor injury is unknown but certain[]ly the syndrome has been known since Dr. Weir Mitchell de[sc]ribed it in the Civil War.  In the early stages, treatment could have been tried but that period has long since passed his parasthesias and dysesthesias are consistent with his syndrome symptoms[.]  The most satisfactory solution is to rate the [Veteran] as if he has had an amputation of the wrist and hand and to settle the case[.]  Perhaps once this is done then some return of function will occur[.]  However, this is doubtful.  I base my opinions and findings on the fact that I am a fellowship trained uppers extremity surgeon with over 33 years of post fe[l]lowship training and du[]ring my service in the military saw numerous cases of this[.]  I would not advocate amputation because a placing ext[re]mity is better than none at all.  Again[,] the best solution is to settle the case as I have outlined to you.

VA May 2015 Wrist Conditions Disability Benefits Questionnaire at Page 8.

In a June 2015 personal statement, the Veteran stated that he has lost all use of his left hand and wrist and that he has persistent and recurrent symptoms of pain and discomfort that are visible and observable.  

The Veteran was afforded a VA examination of his left wrist in October 2016.  Although he Veteran attended this examination, he refused to allow the examiner to perform an examination of his left wrist and hand.  

The Board first notes that no higher disability evaluation under Diagnostic Code 5215 may be assigned for the Veteran's left wrist disability.  Specifically, under Diagnostic Code 5215, a 10 percent rating for the wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 10 percent disability rating is the maximum evaluation under Diagnostic Code 5215. 

Furthermore, a higher rating for limitation of dorsiflexion or palmar flexion is not warranted, as Diagnostic Code 5215 already contemplates the effects of limitation of motion.  In evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206-207; see also 38 C.F.R. §§ 4.40, 4.45.  However, where a musculoskeletal disability is currently evaluated at the maximum schedular rating based on limitation of motion, DeLuca consideration is not applicable.  See Johnston, 10 Vet. App. 80, 85 (1997).  Therefore, no higher rating based on limitation of motion of the Veteran's left wrist is possible.

The Board notes that a higher rating is available for ankylosis of the wrist under Diagnostic Code 5214; however, the objective medical findings repeatedly show that the Veteran had at least 5 to 10 degrees of dorsiflexion and palmar flexion.  Therefore, an increased rating based on ankylosis is not warranted.  

Moreover, the Board finds that the preponderance of the evidence does not support the award of a 70 percent rating for loss of use of the left hand prior to May 21, 2015.  Loss of use of a hand is present when no effective function remains other than that which could be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a)(2).  

The Board recognizes that the Veteran testified at the October 2014 Board hearing that his left arm and hand are not functional and that the May 2015 VA examiner similarly found that his disability was the equivalent of a complete loss of the hand; however, the objective medical findings at the May 2015 VA wrist examination do not support a finding of complete loss of use.  Specifically, the Veteran was noted to have range of motion of the left wrist to 10 degrees of dorsiflexion and palmar flexion, a normal sensory examination of his left hand and fingers, and active movement against gravity rated as 3/5 for muscle strength of his left wrist for flexion and extension and left finger flexion.  Muscle strength testing of his left finger extension is normal. 

The Board is cognizant that the Veteran was granted a 70 percent rating for complete loss of use of his wrist and hand equivalent to amputation based on the May 2015 VA examination findings.  However, in determining whether a higher rating is available prior to that date, the Board must weigh the objective medical evidence against the probative value of the Veteran's testimony.  Although the Veteran testified that he "can barely use his hand," the objective findings show movement and muscle strength, albeit diminished, and normal sensory findings.  Therefore, the Board concludes that the 10 percent rating based on limitation of motion of the wrist is appropriate prior to May 21, 2015.  

Finally, as noted above, the medical evidence does not report findings indicating the Veteran experienced the loss of use of or ankylosis of his hand or any individual or multiple digit of his left hand prior to May 21, 2015.  As such, there can be no award of an increased rating under those Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5126-5156, 5216-5130, 5214. 

The Veteran was afforded a VA examination in October 2016 pursuant to the February 2016 Board remand for the purpose of determining the date from which the Veteran had essentially no use of the hand and wrist.  As noted above, although the Veteran appeared for the October 2016 VA examination, he refused to cooperate with the examiner and allow examination of his hand and wrist.  The AOJ scheduled the examination as requested, but the Veteran refused to comply with examination.  A claimant's cooperation is essential to the development of any claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Claimants who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  Therefore, no additional evidence was obtained in support of the Veteran's claim. 

In conclusion, there are no higher or alternative ratings under different Diagnostic Codes which can be applied to the Veteran's claim.  See Schafrath, 1 Vet. App. at 593.  The preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent prior to May 21, 2015 and in excess of 70 percent thereafter.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's appeal is denied.  38 C.F.R. § 4.3.

SMC for loss of use of his left hand

Special monthly compensation (SMC) is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a hand.  See 38 U.S.C.A. § 1114 (k); 38 C.F.R. §§ 3.350 (a), 4.63.  Loss of use of a hand, for SMC purposes, is defined as the condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function of the hand, whether the acts of grasping, manipulation, etc. could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63.

The Court has stated that "[t]the relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350 (a)(2), 4.63).

As set forth above, the Board has concluded that the Veteran did not have loss of use of his left hand and wrist prior to May 21, 2015.  It also stands to be restated that the Veteran was afforded a VA examination in October 2016 for the purpose of determining the date from which he had essentially no use of the hand and wrist.  However, he refused to cooperate with the examiner and allow examination of his hand and wrist.  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2014); VAOPGCPREC 4-91 (Feb. 13, 1991).  No good cause was provided.  

Therefore, entitlement to SMC prior to this date is not warranted.  38 U.S.C.A. § 1114, subsection (k); 38 C.F.R. § 3.350 (a) (2016).


ORDER

Entitlement to an initial rating in excess of 10 percent for a left wrist disorder prior to May 21, 2015 is denied.

Entitlement to a rating in excess of 70 percent for a left wrist disorder from May 21, 2015 is denied.

Entitlement to special monthly compensation (SMC) for loss of use of one hand prior to May 21, 2015 is denied.


REMAND

Remand is necessary for a clarifying addendum opinion prior to adjudication.

Regarding the Veteran's claim for an increased rating for a chest wall contusion, the Veteran has contended that he has difficulty breathing due to this injury.  However, the Veteran's treatment records show that he had a diagnosis of asthma that predated service, including a post-service diagnosis of exercise-induced asthma. 

Additionally, the Veteran underwent a VA examination in August 2011, in which he was found to have residuals of a contusion to his mid-sternum, resulting in pain that interferes with the ability to lift, carry, exercise, work, drive long distances, sleep, and perform his activities of daily living.  However, private treatment records from April 2012 show the Veteran was noted to have no active problems and good exercise habits.  A review of symptoms showed the Veteran denied chest pain or discomfort, muscle aches, and sleep disturbances, and instead reported that he had no physical disability and that his activities of daily living were normal.  A physical examination showed overall findings of his musculoskeletal system were normal.  

The Veteran underwent another VA examination in May 2015.  The Veteran was noted to have a non-penetrating muscle injury of the thoracic muscles over his lower sternum.  The objective medical findings showed no scar and fascial defects and the examiner found the muscle injury did not affect the muscle substance or function.  However, the examiner concluded fatigue-pain and that the Veteran's "unrelenting pain makes almost any activity too painful to pursue."

Given the conflicting evidence, the Board finds that a clarifying opinion is necessary to determine the nature and extent of the Veteran's injury and its symptoms.  

The Board also finds it necessary to remand the claim for a TDIU as inextricably intertwined with the increased rating claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records and associate them with the claims file.

2. Schedule the Veteran for an appropriate VA examination with an examiner other than the May 2015 VA examiner to determine the nature and symptoms of the Veteran's status-post chest wall injury.  The claims file and a copy of this remand must be made available to the examiner for review.

The examiner should specify the degree of injury to Muscle Group XXI (thoracic muscle group) and what functional abilities are affected.  In addition, the examiner should indicate if any other Muscle Groups are involved, and, if so, describe the extent of injury and functional impairment.  The examiner should comment as to whether the disability associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe.

The examiner also should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  

Further, the examiner also should determine whether the Veteran has any nerve impairment (e.g., numbness, neuropathy) associated with his service-connected injury.  If so, then the examiner should determine which specific nerve groups are involved with the nerve impairment and characterize the overall neurological impairment as mild, moderate, moderately severe, or severe. 

The examiner should also comment on whether the Veteran experiences any respiratory problems or disorders as a result of his status post chest wall injury. 

Finally, the examiner must comment on the functional effects of the Veteran's disorder, including its impact on employment and daily living.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3. After completing all indicated development, readjudicate the claims, including entitlement to TDIU, in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


